                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01          Desc Main
                                                                   Document     Page 1 of 17

                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Joel Smith Hinckley                                                                       Case No.   19-29295
                                                                                 Debtor(s)            Chapter    7



                                                           AMENDMENT COVER SHEET Amendment(s) to the following petition,
list(s), schedule(s) or statement(s) are transmitted herewith:


Amended Schedule E/F; along with a copy of Debtor's 341 Meeting Notice - Notice of Chapter 7 Bankruptcy Case -- No Proof of
Claim Deadline [Dkt. No. 6]

                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:

GBJS, Inc.
c/o Robert E. Roland
Buckingham, Doolittle & Burroughs, LLC
4277 Munson Street NW
Canton, OH 44718



 Date: January 13, 2020                                               /s/ George B. Hofmann
                                                                      George B. Hofmann
                                                                      Attorney for Debtor(s)
                                                                      Cohne Kinghorn, P.C.
                                                                      111 E. Broadway, 11th Floor
                                                                      Salt Lake City, UT 84111
                                                                      801-363-4300 Fax:801-363-4378




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                       Case 19-29295              Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                            Desc Main
                                                                   Document     Page 2 of 17
 Fill in this information to identify your case:

 Debtor 1                     Joel Smith Hinckley
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF UTAH

 Case number            19-29295
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Notice Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38674                                             Best Case Bankruptcy
                   Case 19-29295                  Doc 7           Filed 01/13/20 Entered 01/13/20 09:33:01                                            Desc Main
                                                                    Document     Page 3 of 17
 Debtor 1 Joel Smith Hinckley                                                                              Case number (if known)            19-29295

 2.2        Utah State Tax Commission                                Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Attn: Bankruptcy Unit                                    When was the debt incurred?
            210 N 1950 W
            Salt Lake City, UT 84134
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Notice Only


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Amsource                                                   Last 4 digits of account number                                                                    $6,838.74
            Nonpriority Creditor's Name
            Attn: Barbara Tschaggeny                                   When was the debt incurred?
            358 South Rio Grande, Suite 200
            Salt Lake City, UT 84101
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                            Lease of Edible Arrangements store
                 Yes                                                       Other. Specify   located in Draper, UT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 4 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.2      Arc Welding Supply                                         Last 4 digits of account number       EDIARR                                           Unknown
          Nonpriority Creditor's Name
          451 White Pine Drive                                       When was the debt incurred?
          Murray, UT 84123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Armstrong Capital Development                              Last 4 digits of account number                                                        $2,469.53
          Nonpriority Creditor's Name
          Attn: Brian Armstrong                                      When was the debt incurred?
          4643 South Ulster Street, Suite 240
          Denver, CO 80237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lease of Edible Arrangements store
              Yes                                                       Other. Specify   located in Provo, UT


 4.4      Associated Foods                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          46 South Orange Street #D                                  When was the debt incurred?
          Salt Lake City, UT 84116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 5 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.5      AT&T                                                       Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          46 South Orange Street #D                                  When was the debt incurred?
          Salt Lake City, UT 84116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



                                                                                                           Private
 4.6      Barbara Waldeman                                           Last 4 digits of account number       Lender                                         $20,000.00
          Nonpriority Creditor's Name
          1252 W Province Way                                        When was the debt incurred?
          Saint George, UT 84770
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Berry Direct                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7350 San Gorgino Drive                                     When was the debt incurred?
          Riverside, CA 92508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 6 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.8      Capital One                                                Last 4 digits of account number       1754                                             $5,999.69
          Nonpriority Creditor's Name
          Attn: General Correspondence                               When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130-0287
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      CenterCal                                                  Last 4 digits of account number                                                      $27,145.44
          Nonpriority Creditor's Name
          c/o J. David Anderson                                      When was the debt incurred?
          140 N. Union Avenue, Suite 225
          Farmington, UT 84025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lease on Edible Arrangements store
              Yes                                                       Other. Specify   located in Farmington, UT


 4.1
 0        Chase Bank USA, N.A.                                       Last 4 digits of account number       6539                                           $38,569.38
          Nonpriority Creditor's Name
          Cardmember Service                                         When was the debt incurred?
          P.O. Box 94014
          Palatine, IL 60094-4014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 7 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.1
 1        Citibank / Choice                                          Last 4 digits of account number       2356                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 9001037                                             When was the debt incurred?
          Louisville, KY 40290-1037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Costco Credit Card


                                                                                                           8359;7499;1
 4.1                                                                                                       499;1941;60
 2        Comcast Business                                           Last 4 digits of account number       86;7790                                                $0.00
          Nonpriority Creditor's Name
          PO Box 60533                                               When was the debt incurred?
          City of Industry, CA 91716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.1
 3        Dominion Energy                                            Last 4 digits of account number       4234                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 27031                                               When was the debt incurred?
          Richmond, VA 23261-7031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 8 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.1
 4        Edible Arrangements International                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Corporation and Affiliates                                 When was the debt incurred?
          980 Hammond Dr., Suite 1000
          Atlanta, GA 30328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 5        Express Recovery Services                                  Last 4 digits of account number       6593                                               $546.58
          Nonpriority Creditor's Name
          PO Box 26415                                               When was the debt incurred?
          Salt Lake City, UT 84126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment


 4.1
 6        GBJS, Inc.                                                 Last 4 digits of account number                                                      $20,354.61
          Nonpriority Creditor's Name
          c/o Robert E. Roland                                       When was the debt incurred?
          Buckingham, Doolittle & Burroughs
          4277 Munson Street NW
          Canton, OH 44718
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Note




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                   Document     Page 9 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.1                                                                                                       Private
 7        Heather and Paul Kessler                                   Last 4 digits of account number       Lender                                        $163,373.66
          Nonpriority Creditor's Name
          PO Box 365                                                 When was the debt incurred?
          Stockton, UT 84071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 8        Howland Partners                                           Last 4 digits of account number                                                      $45,224.96
          Nonpriority Creditor's Name
          Attn: Scott Allen                                          When was the debt incurred?
          9450 South Redwood Road
          South Jordan, UT 84095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lease of Edible Arrangements store
              Yes                                                       Other. Specify   located at The Pointe at 53rd in Murray


 4.1
 9        Kabbage                                                    Last 4 digits of account number       0391                                             $2,060.38
          Nonpriority Creditor's Name
          730 Peachtree Street                                       When was the debt incurred?
          Suite 1100
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                  Document     Page 10 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.2
 0        Kabbage                                                    Last 4 digits of account number       0392                                           $19,733.33
          Nonpriority Creditor's Name
          730 Peachtree Street                                       When was the debt incurred?
          Suite 1100
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 1        Kabbage                                                    Last 4 digits of account number       0393                                           $11,998.20
          Nonpriority Creditor's Name
          730 Peachtree Street                                       When was the debt incurred?
          Suite 1100
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 2        Keter Environmental Services                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4 High Ridge Park                                          When was the debt incurred?
          Suite 202
          Stamford, CT 06905
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                  Document     Page 11 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.2
 3        Provo City Utiliites                                       Last 4 digits of account number       1018                                                   $0.00
          Nonpriority Creditor's Name
          351 West Center Street                                     When was the debt incurred?
          Provo, UT 84601-4338
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.2
 4        Questar Gas                                                Last 4 digits of account number       0332                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 27031                                               When was the debt incurred?
          Richmond, VA 23261-7031
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.2
 5        Rocky Mountain Power                                       Last 4 digits of account number       0010                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 26000                                               When was the debt incurred?
          Portland, OR 97256-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                  Document     Page 12 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.2
 6        Sysco Business Services                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          24500 Hwy 290                                              When was the debt incurred?
          Cypress, TX 77429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.2                                                                                                       Private
 7        Tony Lang                                                  Last 4 digits of account number       Lender                                         $45,000.00
          Nonpriority Creditor's Name
          Faithful Franchised Brands                                 When was the debt incurred?
          558 Castle Pines Parkway
          Castle Rock, CO 80108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 8        United Parcel Service                                      Last 4 digits of account number       R87E                                             $8,000.00
          Nonpriority Creditor's Name
          3401 NW 67th Avenue                                        When was the debt incurred?
          Building 805
          Miami, FL 33122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                  Document     Page 13 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.2
 9        Vestar                                                     Last 4 digits of account number                                                      $39,992.70
          Nonpriority Creditor's Name
          c/o Dewey Richardson                                       When was the debt incurred?
          3601 S. Constitution Blvd., Suite
          G128
          Salt Lake City, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lease of Edible Arrangements store in
              Yes                                                       Other. Specify   West Valley City, UT


 4.3
 0        Wells Fargo, N.A.                                          Last 4 digits of account number       SBA1                                          $236,387.27
          Nonpriority Creditor's Name
          100 West Washington Street                                 When was the debt incurred?
          22nd Floor
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Small Business Loan


 4.3
 1        Wells Fargo, N.A.                                          Last 4 digits of account number       SBA2                                          $366,582.31
          Nonpriority Creditor's Name
          100 West Washington Street                                 When was the debt incurred?
          22nd Floor
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                       Desc Main
                                                                  Document     Page 14 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)         19-29295

 4.3
 2        Wells Fargo, N.A.                                          Last 4 digits of account number       SBA3                                          $131,161.23
          Nonpriority Creditor's Name
          100 West Washington Street                                 When was the debt incurred?
          22nd Floor
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Wells Fargo, N.A.                                          Last 4 digits of account number       6101                                           $20,120.06
          Nonpriority Creditor's Name
          100 West Washington Street                                 When was the debt incurred?
          22nd Floor
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Small Business Loan


 4.3
 4        Wells Fargo, N.A.                                          Last 4 digits of account number       0434                                           $20,147.96
          Nonpriority Creditor's Name
          100 West Washington Street                                 When was the debt incurred?
          22nd Floor
          Phoenix, AZ 85003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Small Business Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                         Desc Main
                                                                  Document     Page 15 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)          19-29295

 4.3
 5         Wells Fargo, N.A.                                         Last 4 digits of account number       1234                                                   $20,403.33
           Nonpriority Creditor's Name
           100 West Washington Street                                When was the debt incurred?
           22nd Floor
           Phoenix, AZ 85003
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Credit Card


 4.3
 6         Woodbury Corporation                                      Last 4 digits of account number                                                              $50,000.00
           Nonpriority Creditor's Name
           2733 East Parleys Way                                     When was the debt incurred?
           Suite 300
           Salt Lake City, UT 84109
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease Buyout

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Edwin B. Parry, Attorney at Law                               Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOx 25727                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84125-0727
                                                               Last 4 digits of account number                  6593

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                                         Desc Main
                                                                  Document     Page 16 of 17
 Debtor 1 Joel Smith Hinckley                                                                            Case number (if known)          19-29295
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sherilyn A. Olsen                                             Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2200
 Salt Lake City, UT 84101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Thomas Simpson, Chief Legal                                   Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Officer                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Edible Arrangments, LLC
 980 Hammond Drive, Suite 1000
 Atlanta, GA 30328
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                1,302,109.36

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                1,302,109.36




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-29295                    Doc 7          Filed 01/13/20 Entered 01/13/20 09:33:01                Desc Main
                                                                  Document     Page 17 of 17




                                                               United States Bankruptcy Court
                                                                         District of Utah
 In re      Joel Smith Hinckley                                                                             Case No.   19-29295
                                                                                  Debtor(s)                 Chapter    7




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                        I declare under penalty of perjury that I have read the foregoing Schedule E/F, consisting
            of     15     page(s), and that they are true and correct to the best of my knowledge, information, and belief.




 Date January 13, 2020                                                Signature   /s/ Joel Smith Hinckley
                                                                                  Joel Smith Hinckley
                                                                                  Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
